United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-3232
                          ___________________________

                                      Njya Gharwal

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

Federal National Mortgage Association; Mortgage Electronic Registration System;
    Bank of America, N.A; MERSCORP, Inc.; and all other persons, unknown
 claiming any right, title, estate, interest, or lien in the real estate described in the
                                    complaint herein

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: January 15, 2014
                                Filed: July 16, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

       Njya Gharwal appeals the dismissal of her claim to determine adverse interests
in property under Minn. Stat. § 559.01. Gharwal argues that the district court1 erred
in dismissing her claim under federal pleading standards because the federal pleading
standards conflict with the state substantive law of Minnesota for actions under Minn.
Stat. § 559.01. Gharwal’s argument is foreclosed by this circuit’s binding precedent.
We have previously concluded that there is no conflict between the federal pleading
standards and the state substantive law of Minn. Stat. § 559.01. See, e.g.,
Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 547–48 (8th Cir. 2013).
Furthermore, the Minnesota Court of Appeals has recently held that, even in
Minnesota’s state courts, pleading only the two facts of possession and an adverse
claim is insufficient to state a claim. Mutua v. Deutsche Bank Nat’l Trust Co., No.
A13–0498, 2013 WL 6839723 (Minn. Ct. App. Dec. 30, 2013) (unpublished); see
also Gerdes v. Fed. Home Loan Mortg. Co., No. 13-2983, ___ F. App’x ___, 2014
WL 1377754 (8th Cir. Apr. 9, 2014) (finding that Mutua reinforces Karnatcheva’s
holding). Gharwal’s bald claim that the foreclosure is void due to the existence of an
unrecorded assignment of the mortgage lacks the factual support necessary to make
it plausible and therefore fails to meet the federal pleading standard. See
Karnatcheva, 704 F.3d at 548 (noting “legally insufficient conjecture and ‘labels and
conclusions’” are not enough to state a plausible claim (quoting Bell Atl. Corp v.
Twombly, 550 U.S. 544, 555 (2007)). Having reviewed the district court’s decision
de novo, Dunbar v. Wells Fargo Bank, N.A., 709 F.3d 1254, 1256 (8th Cir. 2013)
(standard of review), we find no error in dismissing Gharwal’s claim.

      We thus affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                         -2-